Appellant has filed a motion for rehearing in this cause and by brief and argument insists that this Court should consider his objections and exceptions to the court's charge.
It is first presented that these may be considered even in the absence of statement of facts and, specifically in the first paragraph of said motion, it is alleged that the ninth paragraph of the court's charge is on the weight of the evidence, as is shown by the charge itself independent of statement of facts. If a fact is admitted to be true by both sides, a charge on the weight of such admitted evidence would be harmless error. Whether or not that is true in this case depends upon the statement of facts itself.
Appellant has not seen fit to have prepared and presented to this Court a statement of facts in this case and it will be presumed that there is found therein that which warrants the court's charge. Similar reasoning may be indulged in each and every paragraph of the motion that is now before us.
We find in the record an amended motion for new trial setting up fifty two grounds. Many of these have no merit under any state of facts, and the rest are dependent upon the facts of the case, without which they cannot be considered.
We adhere to the original holding and overrule the motion for rehearing. *Page 580